Title: To John Adams from John Winthrop, April 1776
From: Winthrop, John
To: Adams, John


     
      Dear sir
      Watertown April 1776
     
     I wrote you the 5th instant by my son William who was going to Philadelphia; but as he was to stay some time at New York, being employed by Col. Warren as Paymaster, I suppose you have not yet received that letter. In it I took the liberty to request your influence, that either my brother might be appointed sole Clerk of the Superior Court; or, if it should be thought best to have two, my son might be the other.
     I am now to acknowlege the receit of your favor of March 10, said to come by Mr. Dana. That Gentleman has not yet come to Cambridge or Watertown, so that I have not had the pleasure of seeing him, which I am extremely desirous of. I hope his country will do justice to his merit, and I will do all in my power to serve him.
     You must, before this, have heard the particulars of the reduction of Boston. On the 17 March, the fleet and army quitted the place with the utmost precipitation. They began their imbarkation about 3 in the morning, and were all on board before 9. I am informed by persons who were then in Boston, that this was owing to two circumstances. The first was, our taking possession about the 9 March of the hights in Dorchester which command the Town. The works were begun and completed in one night, with so much silence and secrecy, that they had not the least suspicion of it. When the dawning day discovered those works, they were struck with an amazing panic. What completed their terror was, that on the evening of the 15th. one of our barracks at Charlstown accidentally took fire and was burnt to the ground. It made a prodigious blaze, and they took it to be a signal for the country to come in. The next day the resolution was taken to leave the Town immediately; which was executed the following night. We have no doubt but that they are gone to Halifax. Several vessels belonging to the fleet have been taken, and all the prisoners agree in this.
     
     ’Tis certainly of the utmost importance, that the harbor of Boston should be strongly fortified. Every body is convinced of it, and yet (strange to tell) a whole month has already slipp’d away, and nothing effectual been done. What is the occasion of this dilatoriness, I will not pretend to say; but I believe, if Genl. Washington had continued at the head of our army, something would have been done long before this time. There should be a person of spirit and vigor to carry on such operations; and our most active officers and best troops have been taken from us. They seem now, however, to be setting about it. The General Court has ordered a regiment to be raised for that purpose. ’Tis said, we have battering cannon eno’ for Fort hill, Dorchester hill, Noddle’s island and the Castle, and perhaps we may get some of those which Admiral Hopkins brought from New Providence. When these works are completed, I suppose they will think of fortifying other posts in the harbor. By that time, I hope, we shall have plenty of powder of our own manufacture. Saltpetre is made here in large quantities; but the encouragement for making sulphur, for which there is plenty of materials in the country, was so small, and to be continued for so short a term, that it has produced no effect. The Board some time ago sent a message to the house, earnestly recommending it to their consideration; but I don’t know that any thing has been done upon it. I have been told, that casting cannon has been attempted at Providence, but without success. ’Tis said, the iron made of our bog-ore, and we have no other, is too hard and brittle to stand the shock of the explosion. But the mountain ore in the southern colonies is supposed to be very fit for the purpose. Our people are impatiently waiting for the Congress to declare off from G. B. If they should not do it pretty soon, I am not sure but this colony will do it for themselves. Pray, how would such a step be relished by the Congress? Would they approve of it? Or, would they think it too precipitate? Would it endanger the breaking the union of the colonies? These are very important questions, and I shall be extremely glad to know your sentiments upon them. We have a report here, that no commissioners are coming, after all. I hope it is true.
     
      With my compliments to your worthy Compatriots, I am with great respect and esteem Your sincere Friend and humble Servt.,
     
     
      P.S. I hope Common Sense is in as high estimation at the Southward as with us. Tis universally admired here. If the Congress should adopt the sentiments of it, it would give the greatest satisfaction to our people.
     
    